Order entered May 30, 2012




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00575-CV

    BETTER BUSINESS BUREAU OF METROPOLITAN DALLAS, INC., Appellant

                                               V.

                                  LLOYD WARD, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-03357-C

                                           ORDER
       The Court has before it appellee Lloyd Ward’s May 29, 2013 unopposed “Motion to

Enlarge Time to File Motion for Rehearing.” The Court GRANTS the motion and ORDERS

that any motion for rehearing shall be filed by appellee on or before June 14, 2013.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE